Citation Nr: 1029276	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  99-17 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been received to reopen the 
claim of entitlement to service connection for postoperative 
residuals of burn scars of the left hand.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo
INTRODUCTION

The Veteran served on active duty from April 1946 to April 1947.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, that denied the Veteran's application to reopen a claim 
of service connection for post-operative residuals of burns scars 
on the left hand.

In December 2004, the Veteran testified at a hearing conducted at 
the local VA office before the undersigned.

In April 2005, the Board denied his application to reopen a claim 
of service connection for post-operative residuals of burns scars 
on the left hand.  The Veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims (Court) 
which, in an October 2006 order, granted the parties' joint 
motion for remand, vacating the Board's April 2005 decision and 
remanding the case for compliance with the terms of the joint 
motion.

The Board remanded the claim in February 2007 and September 2008 
for further development and consideration.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  A July 1983 Board decision denied service connection for 
postoperative residuals of burn scars of the left hand on the 
basis that new and material evidence had not been submitted.  
That decision is final.

2.  Evidence submitted since the July 1983 Board decision does 
not bear directly or substantially upon the issues of entitlement 
to service connection for postoperative residuals of burn scars 
of the left hand and is duplicative or cumulative in nature.


CONCLUSION OF LAW

New and material evidence sufficient to reopen the claim has not 
been received.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156, 3.159, and 
3.326

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).  See also Quartuccio v. Principi, 18 Vet. App. 183 
(2002).

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
VA also has an obligation to provide a claimant with notice of 
what constitutes new and material evidence to reopen a service-
connection claim, and of the reasons for the previous denial.

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant with notice in November  2008, 
subsequent to the initial adjudication.  While the notice was not 
provided prior to the initial adjudication, the claimant has had 
the opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
claim was subsequently readjudicated in a June 2010 supplemental 
statement of the case, following the provision of notice.  In any 
event, the Veteran has not demonstrated any prejudice with regard 
to the content of the November 2008 notice.  See Shinseki v. 
Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing 
a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

The letter informed the Veteran of the criteria for service 
connection, and told him that he had to submit new and material 
evidence to reopen his claim, including new and material evidence 
that his preexisting left hand disability was made worse in 
service, or that he sustained a superimposed left hand injury in 
service.  He was informed what constituted new evidence and what 
constituted material evidence.  This essentially complies with 
the requirements set forth in Kent v. Nicholson, 20 Vet. App. 1 
(2006).

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence.

Regarding the duty to assist, VA has obtained service treatment 
records, assisted the appellant in obtaining evidence, and 
afforded the appellant the opportunity to give testimony before 
the Board.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
appellant's claims file; and the appellant has not contended 
otherwise.  In addition, nothing in the evidence indicates that 
additional records regarding his claim should be obtained from a 
physician or facility.  A VA medical opinion has not been 
obtained.  However, solicitation of a medical opinion is not 
required in a claim to reopen until new and material evidence is 
presented or secured.  38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In December 2006, the Veteran submitted a February 1980 letter 
from Israel Siegel, M.D.  This letter was never considered in the 
subsequent supplemental statement of the case.  As this evidence 
is not new, having been considered in previous decisions, and not 
material to the issue of whether the Veteran's preexisting left 
hand injury was aggravated in service, another remand to the 
agency of original jurisdiction for an additional SSOC is 
unnecessary.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran 
are to be avoided).

II.  Analysis

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service or, if 
pre-existing active service, was aggravated therein.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).

A veteran who served during a period of war or during peacetime 
after December 31, 1946, is presumed to be in sound condition 
except for those defects noted when examined and accepted for 
service.  Clear and unmistakable evidence that the disability 
manifested in service existed prior to service will rebut the 
presumption.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b). 

A preexisting disease or injury will be considered to have been 
aggravated by active service, where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability was due to the natural progress 
of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

Clear and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity in service.  This 
includes medical facts and principles which may be considered to 
determine whether the increase was due to the natural progress of 
the condition.  Aggravation of a preexisting disease or injury 
may not be conceded where the condition underwent no increase in 
severity during service on the basis of all of the evidence of 
record pertinent to the manifestations of the disability prior 
to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(b).

When a claim to reopen is presented, the Secretary must first 
determine whether the evidence presented or secured since the 
last final disallowance of the claim is new and material.  If new 
and material evidence is presented or secured with respect to a 
claim that has been denied, the claim will be reopened, and the 
claim decided upon the merits.  38 U.S.C.A. § 5108; Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, which 
is neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so significant 
that it must be considered in order to fairly decide the merits 
of the claim.  38 C.F.R. § 3.156(a) (prior to August 29, 2001).  
When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be presumed 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  See Justus v. 
Principi, 3 Vet. App. 510 (1992). 

In a February 1969 decision, the Board noted that on the 
Veteran's entrance physical examination, it was indicated that he 
had burn contractures of all fingers of the left hand except the 
left thumb, and that he had a scar on his middle left finger.  
The Board further noted that the Veteran was hospitalized in 
August 1946 with complaints of limitation of motion and painful 
grasping of the left hand.  Contracture of the 3rd, 4th, and 5th 
fingers was clinically noted.  The Veteran gave a history of 
third degree burns of the hands incurred in a home accident in 
1925.  In January 1947, the Veteran underwent surgery for plastic 
repair of burn contracture of the middle and little fingers of 
the left hand.  Following surgery, the Veteran was able to 
completely extend his little finger and extension of 45 degrees 
was gained in the middle finger.  No post-service infections were 
noted, and he received physical therapy.  The Board noted there 
was no record of injury of the left hand or complaint thereof in 
service.  The Board also observed that the discharge physical 
examination clinically noted Dupuytren's contracture of the left 
middle finger.

In a December 1968 statement, the Veteran stated that the 
inservice left hand operation should not have been performed, it 
was incomplete and unsuccessful.  The Veteran noted that he had 
no left hand pain upon his entrance into service, and his left 
middle finger was contracted at 135 degrees and he had movement 
in the finger, his left index finger was contracted at 165 
degrees, and his left little finger was contracted at 160 
degrees.  He also stated that, after the inservice operation, his 
left middle finger had no movement.  He maintained that he should 
be awarded service connection for his preexisting left hand 
disability based on inservice aggravation.  

The Board noted that the Veteran was examined in 1968 and a 
diagnosis of contracture of the left middle and fifth fingers due 
to burn scarring, result of third degree burns sustained at age 
of 2 and result of plastic repair accomplished in January 1947, 
was rendered.  The Board also indicated that in a December 1968 
certificate, the Veteran's private physician, Israel Siegel, 
M.D., noted that the Veteran was found to have a contracture of 
the 3rd and 5th digits of the left hand.

The Board indicated that it was clear from the evidence that 
remedial surgery was performed on the Veteran's left hand in 
service, which improved his preservice disability.  The Board 
noted that there was no evidence that the operation and 
postoperative convalescence were anything but normal.  It further 
observed that there was no record of any complications and 
contracture of only one finger was noted at discharge.  The Board 
also indicated that the record was silent as to any complaint, 
treatment, or disability of the left hand from 1947 to 1968.

In March 1980, the Veteran requested that his claim be reopened.  
In support of his claim, the Veteran submitted a February 1980 
letter from Dr. Siegel, who indicated that the Veteran had been 
under his care for the past ten years.  He noted that the Veteran 
presently suffered with a contracture of the third and fifth 
digits of the left hand.  He felt that the only therapy that 
would be beneficial to the Veteran would be corrective surgery.  

In a statement, dated in May 1980, a fellow serviceman indicated 
that the Veteran injured his left hand in basic training and was 
given limited duty.  

The Veteran also gave testimony at a July 1980 hearing concerning 
the surgery that took place in service.  He indicated that he had 
kept a diary of the surgery.  The Veteran went into great detail 
about the surgery at the time of the hearing.  He also stated 
that he injured his left hand prior to the surgery while doing 
pushups in basic training.  

In a January 1981 decision, the Board noted that the Veteran had 
previously been denied service connection in a February 1969 
Board decision.  The Board observed that the Veteran, in support 
of his claim, had submitted a statement from Dr. Israel, 
employment records from 1942 to 1948, a May 1980 lay statement 
from a person who had knowledge of the Veteran's left hand 
injury, photocopies of news articles pertaining to World War II, 
and testimony at his July 1980 hearing.

The Board noted that the prior decision of the Board constituted 
a final decision and the decision would stand unless the evidence 
submitted in support of the Veteran's reopened claim was now held 
to establish a new factual basis.

The Board indicated that the statement from the Veteran's 
physician referred to treatment over the past 10 years and did 
not establish that an injury to the left hand was sustained by 
the Veteran during service, nor did it show that a preexisting 
disorder was aggravated by service.  The Board further noted that 
the Veteran submitted a lay statement and testified that he 
sustained an injury to his left hand.  The Board noted that the 
service treatment records did not show that the Veteran sustained 
an injury to the left hand during service.  It further observed 
that the service treatment records showed that following surgery, 
the range of motion for the Veteran's affected fingers improved.  
The Board found that a new factual basis had not been presented 
to warrant reopening the claim.

In August 1981, the Veteran again requested that his claim be 
reopened.  In support of his claim, the Veteran submitted a copy 
of the daily sick report covering the time period from June 4, 
1946, to June 14, 1946.  The Veteran also submitted a July 1981 
report from Dr. Rao, who noted that the Veteran had sustained 
burn injuries to his hand when he was two years old and had 
undergone surgery while in the service.  Physical examination 
performed at that time revealed that the Veteran had severe 
contractures of the hand and deformities, including the Veteran 
having no motion of the PIP joint of middle finger.  Dr. Rao 
stated that he was going to need extensive surgery to correct 
flexion contractures.  The Veteran also submitted photocopies of 
family pictures.  He also gave testimony at a July 1982 RO 
hearing and a June 1983 Board hearing.  He testified that he 
aggravated his preexisting left hand disability when he injured 
it exercising during basic training and was subsequently forced 
to mow lawns with the injured hand.  He also testified that the 
inservice left hand surgery also aggravated the disability.  

In a July 1983 decision, the Board noted the prior Board 
decisions in February 1969 and January 1981 denying service 
connection for postoperative residuals of burns of the left hand.  
The Board found that the evidence submitted either had already 
been the subject of prior Board decisions or bore the same 
evidentiary basis that had been presented in the material and 
data in the past.  The sick reports did not show an 
intensification of the Veteran's left hand condition.  The Board 
further noted that the Veteran's testimony was not materially 
different from that presented in prior years and was unsupported 
by the clinical records.  The Board also observed that Dr. Rao's 
letter spoke to the existing disorder at the present time and not 
to symptomatology existing many years earlier during service.  
The Board found that the most recent evidence submitted in the 
case did not substantially differ in legal effect from that 
presented since the initial application for compensation.

Evidence received subsequent to the July 1983 Board decision 
consists of medical treatment records regarding the Veteran's 
left hand; copies of the Veteran's January 1947 operation report 
which were previously of record; a February 1980 letter from Dr. 
Siegel and the testimony of the Veteran at his December 2004 
hearing before the undersigned Veteran's Law Judge.

At his December 2004 hearing, the Veteran testified that he was 
two years old when his hands were injured in a fire.  The Veteran 
indicated that he went to sick call on June 11, 1946, after 
spraining his left hand.  He was told at that time that he needed 
surgery.  The Veteran stated that the surgery was performed in 
January 1947.  He also indicated that he had about 15 to 20 
degrees more movement in his knuckle joint prior to the surgery 
as compared to after the surgery.  He noted that the flexion was 
not improved.  The Veteran also indicated that he had gone to a 
board-certified surgeon who told him that surgery would not be 
beneficial.  The Veteran stated that his hand had become 
progressively worse since his release from service.

The Veteran also submitted a photocopy of a page from his diary 
which he stated was prepared contemporaneously with the surgery.

The appellant has not presented evidence which is new and 
material to warrant the reopening of his claim of service 
connection for residuals of burn scars of the left hand.

The service treatment records and letter from Dr. Siegel 
submitted by the Veteran are duplicates of copies available at 
the time of the previous denials.

Of record is a VA consultation sheet noting that a physician 
stated in April 1997 that surgery in 1947 did not help.  An 
August 1997 VA progress note stated that the Veteran had a soft-
tissue release procedure in service but he developed worse soft-
tissue post surgery.  The presumption of credibility is not found 
to "arise" or apply to a statement of a physician based on a 
previously rejected factual account as related by the Veteran, 
and is not "new" evidence.  Reonal v. Brown, 5 Vet. App. 458 
(1993).  However, a medical opinion cannot be solely rejected 
because it was based on a history given by a veteran, and a 
claimant's reported history must be examined in light of the 
evidence of record.  The Veteran's inservice treatment records 
note that, following surgery, the range of motion for the 
Veteran's affected fingers improved, rather than decreased.  The 
service treatment records pertaining to the surgery do not 
mention any complaints or findings of worsening of the Veteran's 
left hand.  Therefore, these treatment notes are not new and 
material evidence.  

The additional treatment records, while demonstrating that the 
Veteran has continuing problems with his left hand, do not 
contain any reference to his left hand problems increasing while 
in service.

With regard to the Veteran's most recent testimony, the Veteran 
previously gave essentially the same testimony about his left 
hand in statements starting in 1968, at July 1980 and July 1982 
RO hearings, and at a June 1983 Board hearing.  Specifically, 
that the he injured his hand in service in June 1946 and that the 
subsequent inservice surgery worsened the preexisting disability.  
To the extent hearing testimony restates contentions already on 
file, it does not constitute new and material evidence.  See Reid 
v. Derwinski, 2 Vet. App. 312 (1992).  The testimony as to the 
Veteran's current left hand problems, while not of record at the 
time of the prior decisions, has no impact upon whether his left 
hand residuals increased during service.

As to the Veteran's diary, the Board notes that at the time of 
his previous hearings, the Veteran made extensive reference to 
his diary, and the diary does not contain any information the 
Veteran had not previously provided.

While the Veteran has expressed his belief that his current left 
hand residuals, which preexisted service, increased in severity 
as result of his service, these views were known at the time of 
the previous denial.  His current contentions, that he injured 
his left hand prior to the inservice surgery, and that the 
surgery worsened the preexisting disability, are not new.  
Moreover, it is the province of trained health care professionals 
to enter conclusions which require medical expertise, such as 
opinions as to diagnosis and causation, Jones v. Brown, 7 Vet. 
App. 134, 137 (1994), and lay opinions cannot be accepted as 
competent evidence to the extent that they purport to establish 
such medical causation.  See Heuer v. Brown, 7 Vet. App. 379, 384 
(1995).

The evidence submitted since the July 1983 Board decision is 
cumulative and redundant, and does not warrant the reopening of 
the claim of entitlement to service connection for postoperative 
residuals of burn scars of the left hand.  Accordingly, reopening 
the claim is not warranted.


ORDER

The petition to reopen a claim for service connection for 
postoperative residuals of burn scars of the left hand is denied.



____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


